 A-1 DOOR 
& BUILDING SOLUTIONS
 499 A-1 Door 
and Building Solutions
 and
 Millmen 
and 
Industrial
 Carpenters Union, Local 1618,
 United 
Brotherhood 
of Carpenters 
and Joiners 
of America
.  Case 20
ŒCAŒ33485
 January 
11, 2011
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
HAYES
 The is
sue presented in this case is whether the R
e-spondent, A
-1 Door and Building Solutions, violated 
Section 8(a)(5) and (1) by refusing to furnish relevant 
information requested by the Union.
1  For the reasons 
discussed below, we agree with the judge that it d
id.
2  The relevant facts are fully set forth in the judge
™s de-cision.  The Respondent manufactures and supplies doors 
to contractors in the construction industry.  The R
e-spondent and the Union have had a collective
-bargaining 
relationship for approximately
 40 years.  The last co
n-tract between the Respondent and the Union was effe
c-1 On January 15, 2008, Administrative Law Judge Gregory Z. Me
y-
erson issued the attached decision.  The Respondent filed exce
ptions 
and a supporting brief, the General Counsel filed an answering brief, 
and the C
harging Party filed cross
-exceptions and a supporting brief.
 The National Labor Relations Board has delegated its autho
rity in 
this proceeding to a three
-member panel.
 The Board has considered the d
ecision and the record in light of the 
exceptions and brie
fs and has decided to affirm the judge™s rulings, 
findings, and conclusions and to adopt the recommended Order as 

modified and set forth in full below.
 The Union excepts to the judge™s fai
lure to order the Respondent to 
post the Board™s remedial notice on 
its intranet site.  Consistent with 

our recently issued decision in 
J. Picini Flooring
, 356 NLRB 
11
 (2010), we have ordered the Respondent to distribute the notice ele
c-tronically if it is customarily communica
ting with employees by such 
means.For the reaso
ns stated in his dissenting opinion in 
J. Picini 
Flooring, 
supra,
 Member Hayes would not require electronic distrib
u-
tion of the notice.
 The Union also excepts to some of the language that appears in the 
judge™s recommended notice.  We find no merit in thes
e exceptions, as 
the notice properly tracks the Board™s standard remedial language.  

Finally, we reject the Union™s request that the notice be read aloud in 
the Respondent™s facility.  The Board grants n
otice
-reading remedies 
only in cases where, unlike he
re, the respondent™s conduct has been 
egregious. 
Ishikawa Gasket Ame
rica, Inc.
, 337 NLRB 175, 176 (2001).
 2 The Respondent has excepted to some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an admini
s-trative law ju
dge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect.  

Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951). We have carefully examined the record and fi
nd no 
basis for reversing the fin
dings.
 No party has excepted to the judge™s finding that the Respondent v
i-olated the Act by failing to furnish certain information regarding new 
employees requested by the Union in its July 6, 2007 letter, or to his 
finding
 that the Respondent™s 1
-month delay in furnishing copies of 
documents given to new employees was not unlawful.
 tive from May 1, 2004, to May 1, 2007; n
egotiations for 
a new agreement began in April 2007.
3  The parties held 10 bargaining sessions between April 
and September.  From the outset
, the parties were far 
apart on economic and other issues.  The Respondent 
proposed, among other things, a substantial reduction in 

profit
 sharing for unit employees and a reduction in wa
g-es.  The contested allegations involve the Union
™s re-quests for info
rmation regarding the contractual profit
-sharing plan and the Respondent
™s job
-bidding history.
 I. APRIL 
26
 AND AUGUST 
8 REQUESTS FOR 
 PROFIT
-SHARING I
NFORMATION
 The expiring collective
-bargaining agreement created a 
companywide profit
-sharing plan for all
 salaried and 
hourly employees, inclu
ding nonunit employees.  Early 
in negotiations, the Respondent proposed cutting the e
m-ployees
™ share of the net profits under the plan from 10 
to 5 percent.  By letter dated April 26, the Union reques
t-ed that the Respon
dent disclose its net profit for each of 
the previous 3 years and the total amount of profit that 
was di
stributed to all employees during each of the past 3 
years, along with the number of employees who received 
part of the distribution.
4  
The only informa
tion the R
e-spondent provided in r
esponse to that request was the 
amount of profit distributed to bargaining
 unit employees 
over the 3
-year period.  The Respondent a
sserted that it 
was not required to provide the rest of the requested f
i-nancial information.
  Sometime after the Union
™s in
itial information request, 
Union 
Repr
esentative 
David 
Imus was given a paystub 
for nonunit employee John Wilkerson, which led him to 

believe that Wilkerson was receiving unusually large 
profit
-sharing bonuses.  If that was ac
curate, Imus su
r-mised, it could have an adverse impact on the funds 
available for bargaining
 unit employees
™ bonuses.  By 
letter dated August 8, Imus requested the following i
n-formation from the Respondent: 
  (1) [For] all salaried e
mployees, including non
-bargaining unit employees, name, job title, wage rate, 

gross yearly wages, [and] the date and the amount of 
profit sharing distribution for each year for the last 
three years; (2) [for] all hourly employees, including 
non
-bargaining unit employees, [the s
ame information 
as request
ed above]; (3) [the] name of all salaried or 
hourly employees, including non
-bargaining unit e
m-ployees, [and] the amount of any other bonus or bonu
s-es paid to them during each of the last three years; 
3 All dates hereafter are 2007
, unless otherwise indicated.
 4  The judge found that the Union was not entitled to information r
e-garding the Resp
ondent™s gross revenues, which the Union had also 
requested in the letter, and no party has excepted to that finding. 
 356 NLRB No. 76
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 500 [and] (4) the employee name a
nd the amount of any 
other non
-wage compensation received by all salaried 
and hourly employees, including non
-bargaining unit 
employees. 
  The Respondent did not produce any of the requested i
n-formation.
 At a negotiation session on A
ugust 31, the Responden
t presented the Union with a written proposal that the U
n-ion select an accountant to examine the Respondent
™s 
books and records and determine: (1) whether the R
e-spondent
™s profit and loss was calculated according to 
generally accepted a
ccounting procedures
, and if not, 
how it deviated from those procedures; and (2) whether 
the allocation of profit
-sharing funds to union and nonu
n-ion employees was equal and made according to the 
same criteria and if not, the manner in which the alloc
a-tions were unequal.  The
 parties briefly di
scussed the 
proposal and agreed to return to it later. There were no 
further discussions on this issue. 
 The judge found that the Respo
ndent violated Section 
8(a)(5) and (1) by refusing to provide the requested pro
f-it-sharing information
.  The R
espondent excepts that the 
judge failed to protect the privacy rights of nonunit e
m-ployees in ordering the produ
ction of the information, 
and that, in any event, its proposed accommodation was 
adequate.  We agree with the judge.
 An employer
™s duty 
to bargain includes a general duty 
to provide information needed by the bargaining repr
e-sentative in contract negoti
ations and administration.  
See 
NLRB v. Truitt Mfg. Co.
, 351 U.S. 149, 152
Œ153 
(1956); 
Caldwell Mfg. Co.
, 346 NLRB 1159, 1159 
(2006). Genera
lly, inform
ation concerning wages, hours, 
and other terms and conditions of emplo
yment for unit 
employees is presum
ptively relevant to the union
™s role 
as exclusive collective
-bargaining repr
esentative.  See
 Southern California Gas Co.
, 344 NLRB 231, 235 
(2005).  By contrast, information concerning e
xtra
 unit 
employees is not presumptively relevant; rather, rel
e-vance must be shown.  
Shoppers Food War
ehouse Corp.
, 315 NLRB 258, 259 (1994).  The burden to show rel
e-vance, however, is 
ﬁnot exceptionally heavy,
ﬂ Leland 
Stanford Junior University
, 262 NLRB 136, 139 (1982), 
enfd. 715 F.2d 473 (9th Cir. 1983); 
ﬁ[t]he Board uses a 
broad, discovery
-type standard in determining rel
evance 
in information requests.
ﬂ  Shoppers Food War
ehouse
, supra at 259.
 The Respondent h
as not excepted to the judge
™s fin
d-ing that the General Counsel demonstrated the rel
evance 
of the requested profit
-sharing information.  In its brief in 
support of exceptions, however, the Respondent appa
r-ently contends that the General Counsel failed to s
how 
the relevance of that information as it pertained to no
n-unit employees.  We shall disr
egard this argument, as it 
fails to comply with Section 102.46 of the Board
™s Rules 
and Regulations.  Se
ction 102.46(b)(1) requires that each 
exception 
ﬁset forth spe
cifically the questions of proc
e-dure, fact, law, or policy to which exception is taken,
ﬂ and that if a supporting brief is filed, it should present 
ﬁargument . . . in support of the exceptions.
ﬂ  Section 
102.46(c) provides that 
ﬁ[a]ny brief in support of e
xce
p-tions shall contain no matter not included within the 

scope of the exceptions[.]
ﬂ  The Respondent has failed to 
comply with the Board
™s Rules by arguing in its brief 
matters that are 
ﬁnot included within the scope of the 
exceptions.
ﬂ  Accordingly, the 
Respondent
™s releva
ncy 
argument is not properly before us for review.  See 
Eng
i-neered Comfort Systems
, 346 NLRB 661, 661 (2006).
 But even if it were,
5 under the foregoing principles, we 
would agree with the judge for the reasons stated in his 

decision that
 the profit
-sharing information requested by 
the Union was presumptively relevant insofar as it co
n-cerned unit employees, and that the General Counsel 
demo
nstrated the relevance of the requested information 
concerning nonunit employees.
6  Moreover, this in
for-mation remained relevant even after the Respondent 
dropped its demand for cuts to the program, because the 
Union still needed the information to administer and e
n-force the contractual pr
ovision, which remained a term 
and co
ndition of employment followin
g the contract
™s 
expiration.
7  See 
Shoppers Food Warehouse Corp.
, su-pra, 315 NLRB at 259
Œ260 (information that was nece
s-
sary to administer contract still relevant following e
m-ployer
™s wit
hdrawal of related proposal).
8 We also agree with the judge
™s rejecti
on of the R
e-spondent
™s confidentiality argument. In considering u
n-ion requests for relevant but assertedly confidential i
n-form
ation, the Board balances the union
™s need for the 
5 Inasmuch as the Respondent did not properly raise the issue of re
l-evance by its exceptions, Member Hayes would not address that issue 
and he does not join his colleagues in this part of the decision. 
 6 In light of the General Counsel™s showing that the profit
-sharing i
n-
formation for nonunit employees was relevant, we find it unnece
ssary 
to pass on the judge™s additional finding that this
 information was pr
e-sum
ptively relevant.  In addition, the Respondent does not except to the 
judge™s conclusions that the other information the Union sought co
n-
cerning nonunit e
mployees was relevant.
 7 Because we find that the requested inform
ation was rel
evant to the 
Union™s administration of the contract, we need not rely on the judge™s 

additional fin
ding that the Union needed the information in order to 
respond to the Respondent™s proposal a
fter it was withdrawn. 
 8 We find no merit in the Respondent™s c
ontention that Imus™ A
ugust 
8 request was triggered by ﬁmere suspicionﬂ because it was based sol
e-ly on 
John 
Wilkerson™s pay stub.  The relevance of a union™s r
equest 
for nonunit information must be based on more than ﬁmere susp
icionﬂ 
but it need not be bas
ed on information that is either accurate or ult
i-mately reliable.  
Shoppers Food Warehouse
, supra, 315 NLRB at 258.  
                                                             A-1 DOOR 
& BUILDING SOLUTIONS
 501 information against any 
ﬁlegitimate and substantial
ﬂ con-fidentia
lity interests 
established by the employer.  See 
Detroit Edison Co. v. NLRB
, 440 U.S. 301 (1979).  The 
party asserting confidentiality has the burden of proving 
that such interests exist and that they outweigh its ba
r-gaining partner
™s need for the information.  See 
Jacks
on-ville Area Assn
. for R
etarded Citizens
, 316 NLRB 338, 
340 (1995).  Further, a party refusing to supply info
r-
mation on confidentiality grounds has a duty to seek an 
accomm
odation. 
Pennsylvania Power Co.
, 301 NLRB 
1104, 1105 (1991) (footnotes omitted).
 Her
e, no party has excepted to the judge
™s finding that 
the Respondent
™s employees had a legitimate and su
b-stantial expectation of privacy in the information sought 
by the Union.  Nonetheless, 
ﬁ[a]lthough the discl
osure of 
individual employees
™ wage and benef
it information to 
the Union implicates privacy concerns to some e
xtent, 
the Board has generally found that, without more, such 

concerns do not justify withholding information that is 

relevant to the Union
™s role as bargaining represent
a-tive.
ﬂ  Comar, Inc.
, 349 NLRB 342, 355 (2007).  There 
is no additional factor weighing against disclosure in this 

case. 
 The Respondent did not present any evidence sugges
t-ing that wages and benefits were not set based on known, 
generally
-applicable criteria, i.e., that emplo
yees did not 
already know what other employees were earning.  Nor 
did the Respondent show that nonunit employees objec
t-ed to the Respondent
™s sharing with the Union info
r-mation regarding their individual terms and conditions of 

employment.  Nor was there t
estimony showing that the 
Respondent generally made special e
fforts to keep such 
information secret.  Id.  In fact, the Respondent asserted 
no such concerns about confidentiality at any point du
r-ing negotiations; it first raised that argument in its 
amende
d answer to the complaint, months after it initia
l-ly refused to provide the information.  See 
Eart
hgrains 
Co.
, 349 NLRB 389, 397 (2007)
, enf. denied on other 
grounds 514 F.3d 422 (5th Cir. 2008) (failure to raise 

confidentiality defense in a timely fashion
 unde
rmines its 
legitimacy).  For those reasons, we find that the R
e-spondent did not establish that its confidentiality co
n-cerns outweighed the Union
™s need for the information.
 Similarly, we reject the Respondent
™s argument that 
the judge erred by finding
 that its alternative pr
oposal did 
not satisfy the Union
™s request.  That proposal
Što pe
r-mit an accountant to audit the Respondent
™s books
Šwas 
not an attempt to accommodate any identified inte
rest on 
the part of the Respondent.  As stated, the R
espondent 
did not assert conf
identiality until much later.  Thus, by 
the proposal, the Respondent was o
ffering the Union less 
than it r
equested,
9 for no articulated reason.  That offer 
did not fulfill the Respondent
™s duty to ba
rgain in good 
faith.  When the Union as
ked for relevant information, 
the Respondent was required either to provide 
that 
in-formation or to state a legitimate reason for not doing so 

and to timely offer an acco
mmodation.  It did neither.
10   II. JUNE 
18
 REQUEST FOR JOB BID 
INFO
RMATION
 Union 
Repres
entative Imus testified that the Respon
d-ent
™s representatives repeatedly justified their bargai
ning 
proposals by contending that the Respondent was not 

competitive with other companies because of the overly 

generous wages and benefits it was paying unit em
plo
y-ees under the current agreement.  At one point, the R
e-spondent orally presented the Union with the names of 

companies with which the Respondent believed it was 
not competitive.  According to Imus, the Respondent 
discussed competitiveness in terms of it
s ability to 
ﬁget 
and receive [job] bids
ﬂ instead of these companies.
 In a letter dated June 18, the Union requested specific 
information regarding the Respondent
™s job
-bidding hi
s-tory.  The letter stated: 
ﬁDuring negotiations the comp
a-ny has repeatedly st
ated that they were not competitive 
with other companies.  The workers are willing to neg
o-tiate in order to make the company more co
mpetitive
 . . . .  In order to negotiate responsib[ly] we need the fo
l-lowing information to evaluate the company
™s pr
o-posals
.ﬂ  The letter then listed 11 separate items: 
  (1) Copies of bids received; 
 (2) Copies of new projects bi
dding; 
 (3) Copies of bids that were not awarded to A
-1 Door; 
 (4) The reason why A
-1 Door did not receive the 
bid; 
 (5) What company was awarded the
 bid, not r
e-ceived, and why
;  (6) How much lower was the competition on 
each bid not r
eceived; 
 (7) Were there any dates A
-1 Door was too busy, 
and turned away bids, if so when; 
 (8) Copies of jobs that you were doing, but now 
are awarded  to another compa
ny; 
 (9) Copies of bids or jobs A
-1 Door was removed 
from and the reason for removal; 
 9 For example, the proposal would not have provided the Union with 
information concerning net profit or the total amount paid under the 
pr
ofit
-sharing plan to either unit or nonunit emplo
yees.
 10 Further, the Respondent ca
nnot assert as a defense that the Union 
did not respond to its proposal. The Respondent had not even asserted 

any confidentia
lity concern at the time.  See 
Jacksonville Area
 Assn
. for 
Retarded Citizens
, supra, 316 NLRB at 340 fn. 12.  Moreover, the offer 
was untimely, coming 4 months after the Union™s April 26 r
equest, 
which did not seek even arguably confidential i
nformation.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 502 (10) Copies of bids not submitted due to contra
c-tors insurance requirements; 
 (11) Copies of bids not submitted due to a lack of 
production ability.
11  The Respondent ans
wered, in a letter dated June 20, 
that it would not provide any of the requested info
r-mation.  It contended that the r
equested information was 
not relevant and that it either did not exist or was conf
i-dential. 
 The judge found that the Respo
ndent violated 
Section 
8(a)(5) and (1) by refusing to provide all information 
requested in the June 18 letter. The Respondent excepts, 
contending, among other things, that the General Cou
n-sel failed to establish the relevance of the information.  

For the reasons discusse
d below, we reject the Respon
d-ent
™s argument and adopt the findings of the judge.
12 As the judge observed, the Board has held that the type 
of job
-bidding information requested by the Union is not 
presumptively relevant.  When there has been a showing 
of re
levance, however, the Board has consistently r
e-quired the production of similar i
nformation, including 
information concerning competitors, labor costs, produ
c-tion costs, restructuring studies, and income statements.  
See 
E. I. du Pont & Co.
, 276 NLRB 335 (
1985); 
E. I. du 
Pont & Co.
, 264 NLRB 48, 51 (1982), enfd. 744 F.2d 
536 (6th Cir. 1984); see also 
CalMat Co.
, 331 NLRB 
1084, 1096
Œ1097
 (2000); 
Litton Systems
, 283 NLRB 
973, 974
Œ975 (1987), enf. denied on other grounds 868 
F.2d 854 (6th Cir. 1989).
 We find t
hat the General Counsel established that the 
job bid information was relevant.  That information 
would have assisted the Union in evaluating, and r
e-sponding to, the Respondent
™s repeated claim that it 
could not compete for contracts against other specifica
l-ly-named companies because it was paying overly ge
n-erous wages and benefits to unit employees.  Given those 
assertions, the Union was entitled to proof that Respon
d-ent was, in fact, losing co
ntracts, and, if so, that the cause 
was unit employees
™ wage and
 benefit le
vels rather than 
other factors that could not be addressed through union 
11 At various points during negotiations, the Unio
n used the term 
ﬁbidsﬂ to mean ﬁjobsﬂ and/or ﬁcontracts.ﬂ  The Respo
ndent does not 
contend that it failed to understand the Union™s requests.
 12 The Respondent, in its exceptions brief, also contends that the U
n-
ion™s request for job bid information was inva
lid because the U
nion™s 
purported interest in improving the Respo
ndent™s competitive position 
might lead to ﬁimpermissible collusion.ﬂ We find no merit in this a
r-gument.  The Respondent cites no authority to support its sugge
stion 
that the Union violates a
ntitrust laws by requesting or obtaining info
r-mation needed to evaluate the i
mpact of its bargaining proposals on the 
Respondent™s competitive position or even by negotiating with the 
Respondent concerning wages, hours, and working cond
itions in an 
effort 
to preserve or improve the Respondent™s co
mpetitiveness.  
 concessions.  To this end, the Union appropriately asked 
for copies of the Respondent
™s failed bids along with the 
stated reasons for their rejection, and for info
rmation t
hat 
would show the differences between the R
espondent
™s 
bids and those of the wi
nning bidders.  The Union also 
appropriately requested information regar
ding instances 
where the Respondent did not submit bids, including 

facts about the Respondent
™s producti
on capa
city and 
ability to meet the insurance r
equirements for different 
projects, so that it could determine whether the Respon
d-ent was failing to win bids for reasons that would not be 

affected by the wage and benefit conce
ssions that were 
being demanded
.  For example, as the Respondent co
n-cedes in its brief, concessions by the U
nion would not 
have alleviated noncontractual compet
itive hurdles such 
as high insu
rance costs. 
 In these circumstances, we find that the Union 
ﬁre-quested specific i
nformation to 
evaluate the accuracy of 
the Respondent
™s specific claims and to respond appr
o-priately with counte
rproposals, and that the information 
requested was relevant to those pu
rposes.
ﬂ  Caldwell 
Mfg.
 Co.
, 346 NLRB 
1159, 
1160 
(2006) 
(finding the 
union
™s request fo
r detailed information involving costs, 
productivity, and compet
itor performance to be relevant 
where the employer asserted that concessions were ne
c-essary in order to make a less competitive faci
lity viable 
and to become more competitive in the indu
stry);
 see 
also 
E.
 I. 
du Pont & Co.
, supra, 276 NLRB at 336 (fin
d-ing produ
ction cost and competitor data to be relevant 
where the employer proposed a major restructu
ring of 
production jobs).  Further, the Union
™s request was ta
i-lored to the Respondent
™s claims a
nd did not enco
mpass 
general f
inancial data.  See 
Caldwell Mfg.
, supra, 346 
NLRB at 1160.
13  The Respondent relies on 
F.
 A. Bartlett Tree Expert 
Co.
, 316 NLRB 1312 (1995), in contending that its re
p-resentations during bargaining were insufficient to render 

the requested information relevant.
14  As we will explain, 
that decision is distinguis
hable.
 13 The Respondent contends that, under 
Nielsen Lithographing Co.
, 305 NLRB 697 (1991), review d
enied 977 F.2d 1168 (7th Cir. 1992), it 
is not required to provide financial information because it did
 not assert 
during negotiations an inability to pay.  The judge, however, did not 
find that the Respondent asserted an inability to pay, nor does the Ge
n-
eral Counsel so claim.  Our holding is based on the Respondent™s a
s-serted inability to compete, not an 
inability to pay.
 14 No party has excepted to the judge™s finding that, although the R
e-spondent had a legitimate confidentiality interest in the requested job 

bid information, the Union™s interest in discl
osure outweighed the 
Respondent™s concerns. In addit
ion, despite raising the confidentiality 
argument in its posthearing brief, the Respondent never specified which 
of the requested items were confidential nor why any of the information 

was confidential.  Nor did it offer to a
ccommodate the Union™s request 
during negotiations. 
                                                                                                                        A-1 DOOR 
& BUILDING SOLUTIONS
 503 In 
F.
 A. Bartlett
, supra,
 the employer provided the u
n-ion during negotiations with wage and benefit data r
e-vealing wide disparities in wages among unit employees 
working in the same classifications under different cu
s-
tomer co
ntracts.  Id.  The union proposed that wages be 
increased and standardized across contracts.  Id.  The 
employer responded that standardizing wages for all co
n-tracts would likely require decreasin
g the wage rates of 
the highest paid employees.  Id.  The union later reques
t-ed copies of the employer
™s customer contracts, stating 
that review of the contracts was ne
cessary to evaluate the 
employer
™s proposals and to formulate counterpropo
sals.  
Id.
 The
 Board found that the employer was not r
equired to 
provide those contracts, rejecting the General Counsel
™s 
argument that the employer had rendered them relevant 

through its negotiating position.  The Board e
mphasized 
that the employer referred to the cont
racts merely to 
make the point that it did not believe standar
dized wages 
were appropriate in a system where it o
btained revenues 
through individually bid contracts.  The employer 
claimed neither an inability to standardize wages at the 

higher levels nor t
hat doing so would render it uncompe
t-itive.  Given the nature of co
ntract bidding procedures, 
the Board found that the General Counsel could not pla
u-sibly claim that the union needed the a
ctual contracts to 
confirm that the customers were not paying the em
ployer 
the same amount under each co
ntract.  Id
. at 1313.  In 
effect, the Board concluded that the union had already 

been provided with all the information it needed to eva
l-uate the employer
™s position.  
 By contrast, the Union here was seeking information
 that had not been provided by the Respondent and that 
was not otherwise apparent.  That i
nformation, moreover, 
was central to the Union
™s ability to respond to the R
e-spondent
™s specific claims of no
ncompetitiveness.  For 
those reasons, we find that 
F.
 A. Bartlett
 is distinguish
a-ble, and that the Respondent violated Section 8(a)(5) and 
(1) by refusing to produce the information in the Union
™s 
June 18 request.
 ORDER
15 The National Labor Relations Board orders that the 
Respondent, A
-1 Door and Building Solutio
ns, North 
Highlands, California, its officers, agents, successors, 
and assigns, shall
 1. Cease and desist from
 (a) Refusing to provide the Union with requested i
n-formation that is relevant and necessary to the Union
™s 
15 We have modified the judge™s recommended Order and notice to 
conform more closely to our standard format.
 performance of its duties as collectiv
e-bargaining repr
e-sentative of the Respondent
™s employees. 
 (b) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 

rights guaranteed them by Section 7 of the Act.
 2. Take the following affirmative acti
on nece
ssary to 
effectuate the policies of the Act.
 (a) Promptly provide the Union with: all relevant i
n-formation regar
ding profit sharing requested in its letters 
dated April 26 and August 8, 2007; all information r
e-garding job bids requested in its lette
r dated June 18; and 
all information regarding new employees requested in its 
letter dated July 6.
16 (b) Within 14 days after service by the Region, post at 
its North Highlands, California facility copies of the a
t-tached notice marked 
ﬁAppendix.
ﬂ17  
Copies o
f the n
o-tice, on forms provided by the Regional Director for R
e-gion 20, after being signed by the Respondent
™s autho
r-ized representative, shall be posted by the Respo
ndent 
and maintained for 60 consecutive days in conspicuous 

places, including all places w
here notices to employees 
are customarily posted.  
In addition to physical posting of 
paper notices, notices shall be distributed ele
ctronically, 
such as by email, posting on an intranet or an internet 

site, and/or other electronic means, if the Respondent
 customarily communicates with its employees by such 
means.  
Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or 
covered by any other material. In the event that, during 

the pendency of these proceeding
s, the Respondent has 
gone out of business or closed the facility involved in 

these proceedings, the R
espondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-rent employees and former employees employed by the 

Respondent at a
ny time since April 26, 2007.
 (c) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 

comply.
 16 We leave to compliance a d
etermination of the appropriate time 
period for which the Respondent must produce the requested in
for-mation.
 17 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeal
s Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 504 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL
 NOT 
refuse to provide the Union 
with r
e-quested information that is relevant and necessary to the 

Union
™s performance of its duties as colle
ctive
-bargaining representative.
 WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you i
n the exercise of the rights 
listed above.
 WE WILL
 promptly provide the Union with all rel
evant 
information regarding profit sharing requested in its le
t-ters dated April 26 and August 8, 2007; all information 

regarding job bids requested in its letter date
d June 18, 
2007; and all information regarding new employees r
e-quested in its letter dated July 6, 2007.
  A-1 DOOR AND 
BUILDING 
SOLUTIONS
  Lucile Lannan Rosen, Esq., 
for the Ge
neral Counsel.
 E. A. Hubbert Jr., Esq.,
 of Sacramento, California, for the R
e-spo
ndent. 
 Matthew J. Gauger, Esq., 
of Sacramento, California, for the 
Char
ging Party.
 DECISION
 STATEMENT OF THE 
CASE 
 GREGORY 
Z.
 MEYERSON
, Administrative Law Judge. Purs
u-ant 
to notice, I heard this case in Sacramento, California, on 
November 6, 2007.
  Millme
n and Industrial Carpenters U
nion, 
Local 1618, United Brotherhood of Carpenters and Joiners of 
Ame
rica (the Union or the Charging Party) filed an unfair labor 
practice charge in this case on July 5, 2007.  Based on that 
charge, the Acting Regional Director
 for Region 20 of the N
a-tional Labor Relations Board (the Board) issued a complaint on 
September 12, 2007.  The complaint alleges that A
-1 Door and 
Building Solutions (the Respondent or the Employer) vi
olated 
Section 8(a)(1) and (5) of the N
ational Labor R
elations Act (the 
Act).  The Respondent filed a timely answer to the complaint 

denying the commission of the alleged unfair labor practices 
and raising a number of affirmative defenses.
1 All parties appeared at the hearing, and I provided them with 
the ful
l opportunity to participate, to introduce relevant ev
i-dence, to e
xamine and cross
-examine witnesses, to argue orally 
and file briefs.  Based upon the record, my consi
deration of the 
briefs filed by counsel for the General Counsel, counsel for the 

Union, a
nd counsel for the Respondent, and my observ
ations of 
the demeanor of the witnesses, I now make the following
2 FINDINGS OF 
FACT 
 I. JURISDICTION
 The complaint alleges, the answer a
dmits, and I find that the 
Respondent is a corporation with and office and p
lace of bus
i-ness in North Highlands, California, where it has been e
ngaged 
in the business of manufacturing and/or supplying doors, wi
n-dows, hardware, and millwork to construction contractors.  
Further, I find that during the calendar year ending December 
31, 2006, the Respondent, in the course and conduct of its bus
i-ness operations, sold and shipped from its North Highlands, 
California facility goods valued in excess of $50,000 directly to 
points located outside the 
State of Califo
rnia.  
 Accordingly, I co
nclude that the R
espondent is now, and at 
all times material herein has been, an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.
 II. LABOR ORGANIZATION
 The complaint alleges, the answer a
dmits, and I find that at 
all times material herein, the Union has been a labor organiz
a-tion within the meaning of Section 2(5) of the Act.  
 III. ALLEGED UNFAIR LABOR
 PRACTICES 
 A. The Dispute
 The Respondent manufactures and supplies interior and ext
e-rior doors to contractors in th
e construction industry.  Additio
n-ally, the Respondent has a retail division that sells doors and 

hardware to the general public.  The finished product manufa
c-tured at the Respondent
™s facility is loaded into trucks by the 
Respondent
™s employees and delive
red by its drivers to cu
s-tomers.  
 The Union and the Respondent have had a collective
-bargaining relationship for a
pproximately 40 years.  During that 
time they have successfully negotiated numerous co
ntracts.  
The parties agree that at all material times 
the Union has been 

the exclusive collective
-bargai
ning representative of a unit (the 
1 All pleadings reflect the complaint and answer as those doc
uments 
were finally amended.
 2 The credibility resolutions made in this decision are based on a r
e-view of the testim
onial record and e
xhibits, with consideration given 
for reasonably probability and the d
emeanor of the witnesses.  See
 NLRB v. Walton Mfg. Co., 
369 U.S. 404, 408 (1962).  Where wi
tnesses 
have testified in co
ntradiction to the findings herein, I have discredited 
their testim
ony, as either being in conflict with cre
dited documentary or 
testimonial evidence, or because it was inherently incredible and u
n-
worthy of belief. 
                                                             A-1 DOOR 
& BUILDING SOLUTIONS
 505 unit) of the Respondent
™s employees described as:  All emplo
y-ees performing work covered by the collective
-bargaining 
agreement between the Respondent and the Union effe
ctive for 
the period from May 1, 2004, to May 1, 2007.  There is further 
agreement among the parties, and I find, that at all times mat
e-rial, the 
unit constitutes a unit appropriate for the pu
rposes of 
collective bargaining within the mea
ning of Section 9(b)
 of the 
Act, and that based on Section 9(a) of the Act, the Union has 
been the exclusive collective
-bargaining represent
ative of the 
employees in the 
unit.  There are currently approximately 60 
employees in the bargaining unit.  
 The last contract between 
the Respo
ndent and the Union was 
effective by its terms from May 1, 2004
, to May 1, 2007.  (GC 
Ex
h. 2.)  Negotiations for a new agreement began in April 
2007.  Approximately 10 negotiation meetings b
etween the 
Union and the Respondent took place between Ap
ril and Se
p-tember 2007.
3  The principal negotiators on behalf of the R
e-spondent were the Respondent
™s president, Dale Wi
nchester, 
and its legal counsel, E. A. Hubbert Jr.  On behalf or the U
nion, 
its principal negotiator was David Imus, business represent
a-tive.  
 Preliminarily, it is important to note that the General Counsel 
is not contending that the Respondent engaged in bad
-faith 
bargaining during the course of these negotiations.  Cou
nsel for 
the General Counsel made this very clear in both her oral 
statements at the hearing and in her posthearing brief.  Further, 
I will note that in rendering this decision I specifically make no 
finding regarding bad
-faith or surface bargaining by either pa
r-ty to these negoti
ations.  No such finding is required in orde
r to 
decide the limited issues alleged in the complaint and lit
igated 
before me.  
 It is the General Counsel
™s contention that the Respondent 
violated Section 8(a)(1) and (5) of the Act by refusing to pr
o-vide information necessary to the Union
™s administr
ation of the 
collective
-bargaining agreement and to its effective negotiation 
for a successor agreement.  While there are no bad faith ba
r-
gaining issues to be addressed by me, it is necessary to consider 
the course and progress of the parties
™ negotiations 
for a su
c-cessor agreement.  It is in this context that the Union
™s request 
for information and the Respondent
™s response to that r
equest 
must be viewed. 
 The negotiations took place during, and were ce
rtainly made 
more difficult by, a significant reduction
 in the residential co
n-struction industry.  Most of the Respondent
™s business is with 
contractors in this industry.  From the test
imony of Imus and 
Winchester, it appears that the parties were initially very far 
apart on economic and other issues.  The R
espondent initially 
proposed a 50
-percent
 reduction in the profit sharing for unit 
employees, a reduction in wages for those same employees, the 
elim
ination of union
-security provisions, and the elimination of 
the succe
ssorship, sales, and assigns clauses, a
nd offered a 
contract of only 
1-year duration.  There appears to be no dis
a-greement that during the course of these negotiations the R
e-spondent
™s negotiators r
epeatedly supported their bargaining 
proposals by contending that the Respondent was losing bids 
3 All dates are in 2007, unless otherwise indicated.
 for door fabrication in part because it was paying overly gene
r-ous benefits to its bargai
ning unit employees. 
 The information requested by the Union can best be consi
d-ered and analyzed when placed in three separate categ
ories.  
The first category of reque
sts related to the profit
-sha
ring plan 
as provided for in the parties
™ collective
-bargaining agre
ement.  
The Union
™s requests for information regarding this category, 
as alleged in paragraphs 7(a) and (aa) of the co
mplaint, were in 
the form of two letters 
sent to the Respondent and dated April 

26 and August 8, respe
ctively.  The second category of requests 
related to job
 bid
 information.  This r
equest for information, as 
alleged in paragraph 7(b) of the co
mplaint, was in the form of a 
letter dated June
 18. 
 The third, and last category of r
equests, 
related to information about newly hired employees.  This r
e-quest for information, as alleged in paragraph 7(c) of the co
m-plaint, was in the form of a letter dated July 6. 
 These requests for information will be d
iscussed at length 
throughout the remainder of this decision.  The General Cou
n-sel and the Union contend that the Respondent
™s bargai
ning 
proposals made during the course of neg
otiations, as well as its 
conduct, serve as justification for the Union
™s infor
mation r
e-quests.   It is alleged that these requests were necessary to rebut 
those proposals and effectively negotiate for a successor 
agreement, and also to be able to administer the collective
-bargaining agreement.
4  The Respondent takes the pos
ition tha
t it fully complied with its duty to furnish the Union with the 
requested information to the extent that the information was 
rel
evant, not privileged, confidential, or private, and did in fact 
exist.  This is the gavamen of the case.   
 B. Applicable Law
 In a recent case, 
Disneyland Park 
& Disney
™s California A
d-venture, 
350 NLRB 
1256
 (2007), the Board recited ce
rtain 
well
-established legal principles regarding an employer
™s obl
i-gation to provide requested information to a union repr
esenting 
the employer
™s employees.  As the Board said, 
ﬁAn employer 
has the statutory obligation to provide, on request, relevant 
information that the union needs for the proper pe
rformance of 
its duties as collective bargaining represent
ative.
ﬂ The Board 
cited to a number of Supr
eme Court decisions i
ncluding, 
NLRB 
v. Truitt Mfg. Co., 
351 U.S. 149, 152 (1956);
 NLRB v. Acme 
Industrial Co., 
385 U.S. 432, 435
Œ436 (1967); and 
Detroit 
Ed
ison Co. v. NLRB,
 440 U.S. 301 (1979).  Further, the Board 
added that, 
ﬁ[t]
his includes [information 
need for] the decision 
to file or process grievances,
ﬂ citing to 
Beth Abraham Health 
Services, 
332 NLRB 1234 (2000).
 Specifically, where the union
™s request for information pe
r-tains to employees in the ba
rgaining unit, the Board reiterated 
that the 
ﬁinform
ation is presumptively relevant and the 
[r]espondent must provide the information.  However, where 
the information requested by the union is not presum
ptively 
relevant to the union
™s performance as bargaining represent
a-tive, the burden is on the union to d
emonstrate the rel
evance.
ﬂ  Disneyland Park; 
and cases cited therein including 
Richmond 
Health Care,
 332 NLRB 1304 (2000); 
Associated Ready Mixed 
4 While the collective
-bargaining agreement between th
e parties had 
expired, there is no dispute that certain provisions remained in effect.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 506 Concrete, Inc., 
318 NLRB 318 (1995), enfd. 108 F.3d 1182 
(9th Cir. 1997); 
Pfizer, Inc.,
 268 NLRB 916 (1984), e
nfd. 736 
F.2d 887 (7
th Cir. 1985).  The Board went on t
o say that 
ﬁ[a] 
union has satisfied its burden when it demonstrates a reasonable 
belief, supported by objective evidence, that the requested i
n-formation is rel
evant,
ﬂ citing to 
Knappton Maritime Corp.,
 292 
NLRB 236, 238
Œ239 (1988).  
 Finally, in the 
Disneyland
 case the Board repeated its well
-established principle that it 
ﬁuses a broad, discovery
-type 
standard in determining the relevance of requested i
nformation.  
Potential or probable relevance is suf
ficient to give rise to an 
employer
™s oblig
ation to provide information.
ﬂ5  Still, where 
the information requested is not presumptively relevant, as not 

pertaining to employees in the bargaining unit, 
ﬁthe General 
Counsel must present evidence either (1) t
hat the union demo
n-strated relevance of the nonunit info
rmation, or (2) that the 
relevance of the information should have been apparent to the 
Respondent under the circumstances. [Internal citations omi
t-ted
.]  Absent such a showing, the employer is not obl
igated to 
provide the requested information.
ﬂ C. Documents Related to Profit Sharing; Letters of 
 April 26 and August 8.
 While the General Counsel does not allege bad
-faith bargai
n-ing on the part of the Respondent, counsel still attempts to po
r-
tray the Res
pondent
™s negotiators as less than cooper
ative.  In 
an effort to 
ﬁcolor the case
ﬂ and set the stage for the later a
l-leged failure to furnish i
nformation, counsel for the General 
Counsel questioned David Imus regarding a statement allegedly 

made to him by D
ale Winchester just prior to the first negoti
a-tion session.  According to Imus, he and Winchester had a pr
i-vate conversation in Winchester
™s office during which they 
discussed the fact that 
ﬁwork was down,
ﬂ and the economic 
conditions were not good.  Imus 
testified that he informed Wi
n-chester that it was the Union
™s goal to reach an agreement with 
the E
mployer with 
ﬁthe least amount of trouble as possible.
ﬂ  Imus contends that Winchester r
esponded by saying that he did 
not want 
ﬁto continue the relatio
nship
 with the Union, that it 
was too much ha
ssle.
ﬂ   Winchester placed the date of a private conversation in his 
office with Imus as the day before negotiations began.  Wi
n-chester sp
ecifically denied saying anything to Imus to the effect 
that the relationship 
between the E
mployer and the Union was 
too much of a ha
ssle.  However, he does recall Imus asking him 
if there were any 
ﬁsurprises
ﬂ coming from the Employer during 
the negotiations.  Winchester testified that he told Imus that the 
only su
rprises came from 
Imus, who allegedly had a habit of 
arriving at the plant unannounced.  According to Wi
nchester, 
he informed Imus that he would appreciate it if Imus would 
check in with Winchester and let him know what was going on 
before Imus walked into the plant to spea
k with e
mployees.
 In comparing the demeanor and test
imony of Imus with that 
of Winchester, I did not find either man to be anymore credible 
than the other.  To some extent, both men seemed to have s
e-5 Other cases have described a union™s burden under these circu
m-stances as ﬁnot an e
xceptionally heavy one.ﬂ 
Wisconsin Bell, Inc.,
 346 
NLRB 62, 64 (2005).
 lective memory, specifically recalling those events that 
put 
them in the best light.  Each man was clearly a partisan on b
e-half of his respective side in this dispute.  I do not b
elieve that 
either man was fabricating testimony, but rather tended to e
x-aggerate or embellish events to favor their respective pos
itions.  
 In considering the alleged statement by Winchester that he 
did not want to continue the relationship with the Union b
e-cause it was too much of a hassle, I am of the belief that it is 
more probable than not that Winchester did in fact make the 

stat
ement attributed to him by Imus.  I doubt that Imus would 
make up such a statement 
ﬁout of whole cloth.
ﬂ  Imus
™ version 
of the co
nversation is inherently more plausible than that told 
by Winchester.  Accordingly, I believe that the words were 
spoken by Wi
nchester.  However, I do not believe that those 
words establish that the Respondent held any particular animus 
towards the Union as would make the Respondent inclined to 
refuse to furnish the Union with relevant documents purs
uant to 
a request for information
.   The parties have had a successful 40
-year history of colle
c-tive bargaining.  Certainly, hard economic conditions in the 
home building industry had made these current negotiations 
partic
ularly difficult.  Never
 the
 less, I seriously doubt that an 
ﬁoff t
he cuff
ﬂ remark by Winchester that the Union was a ha
s-sle esta
blishes animus such that the Respondent had any sort of 
a design or plan to frustrate the Union
™s request for info
r-mation.  While I believe that the statement attribute to him was 

made by Wi
nche
ster, I do not believe that it is entitled to any 
weight in d
eciding the issues in this case, and I shall give it 
none.  In any event, it is not necessary to esta
blish animus or 
malice in this case in order to find a violation of the Act. 
 The expired coll
ective
-bargaining agreement pr
ovided that 
the Respondent e
stablish a companywide profit
-sharing plan for 
ﬁall salaried and hourly employees.
ﬂ  The 
ﬁprofit
-sharing pool
ﬂ was based on a formula depen
ding on the 
ﬁnet
ﬂ profit of the 
Employer.  (See GC Ex
h. 2, 
p. 25.)  It is undisputed that early 
in negotiations, the Respondent proposed reducing this profit
-sharing formula from 10
 percent
 of net profit to 5
 percent
. By letter dated April 26 from Imus to counsel for the R
e-spondent, the Union r
equested that the Re
spondent furnish it 
with certain financial information.  According to the le
tter, and 
Imus
™ testimony, he had previously orally asked for this info
r-mation on two separate occasions, but the Respondent had 

failed to comply with his request.  The letter seek
s the produ
c-tion of three categories of inform
ation, specifically: 
ﬁ1. Gross 
revenue each year for the last three years; 2. Net profit each 
year for the last three years; [and] 3. Total amount of profit 
distributed to the employees with the number of emplo
yees 
receiving the distribution each year for the last three years.
ﬂ  (GC Ex
h. 3.)  
 According to Imus, he requested item 1, the gross revenue, 
because the Respondent had been claiming it was having diff
i-culty competing with other door manufactures, and so
 the U
n-ion needed to see the gross revenue in order to determine 

whether the claim was re
asonable or not.   Regarding item 2, 
the net profits, Imus testified that in order to evaluate the R
e-spondent
™s profit
-sharing proposal and to formulate a counte
r-propo
sal, it was necessary to dete
rmine just how much money 
was available to pay profit sharing to bargaining unit emplo
y-                                                            A-1 DOOR 
& BUILDING SOLUTIONS
 507 ees, which was a product of the Respondent
™s net pro
fits.  As to 
item 3, profit distributed to emplo
yees, Imus testified that he 
needed this
 information in order to administer the co
ntract and 
determine whether the ba
rgaining unit employees had been 
receiving the proper profit
-sharing amounts pursuant to the 
contractual provisions, and also to help in formulating a r
e-sponse to the Respondent
™s proposal to reduce profit sharing.  
 Imus testified that the only information that he ever received 
in response to the U
nion
™s request of April 26 was the amount 
of profit distributed to bargaining unit employees for the last 
3 years.  He did not receive 
the amount of profit distri
buted to 
nonbargaining unit employees, which he testified was nece
s-sary since the amount of money available for bargai
ning unit 
employees was dependent to some extent on how much profit 
was distri
buted to nonbargaining unit emplo
yees.  The contract 
provided that the profit
-sharing plan was companywide, mea
n-ing that a pool was created from which all emplo
yees, unit and 
nonunit, were paid.  Additionally, he never received the r
e-quested information on gross revenue and net pro
fits.  
  The Respondent
™s immediate response to the Union
™s request 
was a letter from cou
nsel for the Respondent dated April 27.  
(GC Ex
h. 4.)  In that letter counsel recited what would be the 
Respondent
™s recurring theme throughout negotiations.  A
c-cording to th
e letter, the Respondent 
ﬁhas never mai
ntained it
™s not a profitable company or that it lacks the financial ability to 
comply with your economic demands during these negotiations.  

We have consistently maintained, however, that the wages, 
hours and working
 conditions of the employees you repr
esent
 . . . should be consistent with other employees in the Sacrame
n-to area working in the same job classifications.
ﬂ   Counsel for the General Counsel acknowledged at the hea
r-ing and in her posthearing brief that the 
Respondent had made 
it very clear during negotiations that it was not pleading 
ﬁan 
inability to pay.
ﬂ  What all parties agree that the Respo
ndent 
was arguing during negotiations was that in order to be compe
t-itive with similar door manufactures in the Sacr
amento, Cal
i-fornia area, the wages and benefits paid to its employees had to 

be comparable to those wages and benefits paid to the emplo
y-ees™ of competing employers.  
 It is the Respondent
™s contention that as it has never asserted 
a financial inability to
 meet the Union
™s wage d
emands, nor has 
it made a 
ﬁplea of poverty,
ﬂ that it is not r
equired to furnish the 
Union with its financial information co
ncerning gross and net 
profits.  
NLRB v. Truitt Mfg
. Co., 
351 U.S. 149 (1956).  The 
Respondent further argues
 that an asse
rtion of 
ﬁcompetitive 
disadvantage
ﬂ does not by itself constitute a claim of inability 
to pay.  
Nielsen Lithographing Co., 
305 NLRB 697, 701 

(1991).  In his posthearing brief, counsel for the Respo
ndent 
claims that the Respondent did not make 
a claim of either in
a-bility to pay or to compete.  He contends that the Respo
ndent 
ﬁmerely reminded the Union that it was paying higher wages 
and benefits than any other comparable employer.
ﬂ  In my 
view, this is nothing more than semantics.  Throughout ne
goti
a-tions, on many different occasions, the Respondent
™s negoti
a-tors made it very clear to the 
union negotiators that it was ha
v-ing trouble competing with its non
union competitors.  While it 
is clear that the Respondent did not make a general 
ﬁplea of 
poverty,
ﬂ it is equally clear that it did make a claim of inability 
to compete, and I so find.  
 Further, counsel for the Respondent argues that it was only 
obligated to furnish the U
nion with information as to profit 
distributed to bargaining unit employees,
 since similar info
r-mation for nonunit employees was irrelevant.  As another d
e-
fense, counsel contends that the Respondent proposed an alte
r-nate means of satisfying the Union
™s request.  At the negoti
a-tion session held on August 31, the Respo
ndent presente
d the 
Union with a written proposal to have the Union select an a
c-countant to examine the Respondent
™s books and r
ecords and 
provide the Union with the following information: 
(1) Whether 
the Respondent
™s profit and loss is calculated according to ge
n-erally
 accepted accounting procedures and sta
ndards, and, if 
not, how does it deviate from those procedures and standards; 
and 
(2) Whether the allocation of profit
-sharing funds between 
Union and non
union employees is conducted on an equal basis, 
and, if not, in
 what manner are the allocations unequal.  (R. 
Ex
h. 5.)  While not entirely clear from the record, it a
ppears 
from Imus
™ testimony that the proposal was briefly di
scussed, 
after which the parties agreed to further discuss the proposal 
later.  However, appa
rently no further discu
ssions were held on 
this issue.  In any event, it is important to note that the R
e-spondent
™s written proposal of August 31 was r
eceived by the 
Union over 
4 months after the Union
™s initial written request of 
April 26.  
 The Union con
tends that as time passed it had reason to r
e-quest additional information regarding the administration of the 
Respondent
™s profit
-sharing program.  Accor
ding to Imus, he 
was given a pay stub for John Wilkerson, a nonunit employee, 
whom Imus thought was a c
ompany salesman.
6  Imus test
ified 
that his review of the pay stub led him to believe that Wilke
r-son was receiving profit sharing or production b
onuses far in 
excess of what a salesman, as a nonunit employee, should have 

received.  (GC Ex
h. 5.)  If acc
urate
, this could adversely impact 
on the profit sharing received by bargaining unit e
mployees, as 
the amounts received by all employees were inte
rdependent.  
 Accordingly, by letter dated August 8, Imus requested the 
following information from the Respondent: 
 ﬁ1. [For] all sal
a-ried employees, including non
-bargaining unit employees, 
name, job title, wage rate, gross yearly wages, [and] the date 
and the amount of profit sharing distrib
ution for each year for 
the last three years; 2. [For] all hourly employees, 
including 
non-bargaining unit employees, [the same information as r
e-quest above]; 3. [The] name of all salaried or hourly emplo
y-ees, i
ncluding non
-bargaining unit employees, [and] the amount 
of any other bonus or bonuses paid to them du
ring each of the 
las
t three years; [and] 4. The employee name and the amount of 
any other non
-wage compensation received by all sal
aried and 
hourly employees, including non
-bargaining unit employees.
ﬂ  (GC Ex
h. 6.)  
 While not entirely clear from the record, it appears that I
mus 
never indicated to the R
espondent
™s negotiators that he was in 
6 In fact, Wil
kerson was not a salesman, but, rather, the general 
manager of the Respondent™s commercial department, which is a sep
a-rate profit center not covered by the co
llective
-bargaining agreement 
with the Union.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 508 possession of Wilkerson
™s pay stub.  In any event, Imus test
i-fied that he never received any of this requested i
nformation.  
 In his posthearing brief, counsel for the Respondent argues 
tha
t the information requested by the Union in its A
ugust 8 
letter need not have been furnished because the Union
™s rel
i-ance on Wilkerson
™s pay stub was irrational and unsubstantia
t-ed.  Further, counsel contents that the information requested 
was not produced
 because it was irrelevant and protected by the 
right to individual privacy in the United States and California 
Constitutions.  
 Regarding Wilkerson
™s pay stub, counsel seems to be su
g-gesting that this was merely a ruse used by Imus to justify a 

broad irre
levant request for information that the Union was not 
legally entitled to.  Imus
™ testimony suggests that his 
ﬁsusp
i-cions
ﬂ regarding the pay stub were based only on what other 
employees told him about Wikerson
™s job duties and respons
i-bilities.  As counsel
 for the R
espondent points out, it is well 
established that mere suspicions are not enough to create a 
presumption of relevance.
7  Anchor Motor Freight,
 296 NLRB 
944, 949 (1989) (union failed to show anything beyond 
ﬁmere 
suspicion
ﬂ that the information ma
y be rel
evant).  
 Counsel for the Respondent contends that the Union
™s re-quest for the names and f
inancial information regarding the 
nonunit employees in the August 8 letter was irrelevant and a 
violation of the individual right to privacy as protected by 
the 
United States and California Constitutions.  Counsel acknow
l-edges that the Board traditionally will balance employees
™ ex-pect
ations of privacy with the Union
™s need for the information, 
but contends as the Union had no legitimate right to the info
r-mati
on co
ncerning nonunit employees, the balance tips strongly 
in favor of not disclosing the information.  See 
Aerospace 
Corp., 
314 NLRB 100 (1994); 
Exxon Co. USA,
 321 NLRB 896 
(1996); 
Good Life Beverage Co.,
 312 NLRB 1060 (1993); 
Pennsylvania Power & Light C
o.,
 301 NLRB 1104 (1991); 
Howard University, 
290 NLRB 1006 (1988).  
 In analyzing the request for information contained in the U
n-ion
™s letter of April 26 (GC Ex
h. 3), it is necessary to dete
rmine 
the use to which the Union would or could put the info
rmatio
n.  
As expressed by David Imus, the U
nion needed the information 
in order to fully understand the Respondent
™s proposal to r
e-duce profit sharing, to prepare a counterproposal, and to admi
n-ister the profit
-sharing clause in the expired contract.  The 
amount
 of profit sharing distributed to unit employees is direc
t-ly dependent on the Respondent
™s total net profit, the nu
mber of 
company employees receiving the money, and the amount each 

is receiving.  Accordingly, both items 2 and 3 in the letter of 
April 26, 
the request for the 
ﬁnet profit each year for the last 
three years,
ﬂ and for the 
ﬁtotal amount of profit distributed to 
the employees with the number of e
mployees receiving the 
distribution each year for the last three years,
ﬂ pertain to, 
among others, emp
loyees in the bargaining unit.  Therefore, the 
information is presum
ptively relevant and the Respondent must 
7 Frankly, I am of the belief that had Imus genuinel
y wanted to d
e-termine who Wilkerson was, or what role he played with the E
mployer, 
it would not have been difficult for him to have done so.  He might 
have started out with simply asking Wilkerson or Winchester.  Howe
v-
er, a
pparently he did neither.
 provide it to the Union.  See
 George Koch & Sons, 
295 NLRB 
695 (1989); 
Kendell College of Art
, 292
 NLRB 1065 (1989).  
 Further, to the extent that 
the request calls for the profit di
s-tributed not only to unit employees, but also to nonunit e
m-ployees the information is also presumptively relevant.  The 
contractual profit
-sharing formula for employees covers both 
nonunit employees and unit employees.  
It is an interd
ependent 
calculating system.  There is no way to accurately d
etermine or 
project the profit sharing for unit employees, without also 
knowing the profit sharing for nonunit employees.  In other 
words, there is only 
ﬁone pot,
ﬂ the Respondent
™s net pro
fits, out 
of which all employees receive their profit sharing.  
 Even assuming the information requested for nonunit e
m-ployees is not presumptively relevant, it is still extremely rel
e-vant for use in the collective
-bargaining process and contract 
administration because, as noted, the profit
-sharing system for 
all employees is interdependent.  The Union
™s burden to esta
b-lish relevance is not a heavy one, and is easily met under the 
circumstances of this case. The Board allows for the use of a 
broad d
iscovery
-like standard to measure relevance, and even 
potentially or probably relevant material would be sufficient to 
require production by an e
mployer.  
Postal Service
, 332 NLRB 
635, 636 (2000); 
Shoppers Food War
ehouse
, 315 NLRB 258, 
259 (1994); 
Reiss Vi
king,
 312 NLRB 622, 625 (1993).
   Clea
r-ly, the Union has met that standard for both unit and no
nunit 
employees as it concerns the Employer
™s profit
-sharing pr
o-gram.  Accordingly, items 2 and 3 in the Union
™s request for 
information letter of April 26 must 
be produced.  The Respon
d-ent
™s failure to furnish this information constitutes a vi
olation 
of Section 8(a)(1) and (5) of the Act, as alleged in par
agraph 
7(a)(ii) and (iii) of the complaint.  
 However, I do not believe that the Union is entitled to the i
n-formation requested in item 1 of its April 26 le
tter, the 
ﬁgross 
revenue each year for the last three years.
ﬂ  As mentioned 
above, the Respondent was not claiming a financial i
nability to 
meet the Union
™s contract demands.  All parties agree that the 
Respon
dent was not making a plea of poverty.  As such, the 

Respondent was not required to open its financial books to the 

Union.  See 
Truitt Mfg
. Co., 
351 U
.S. 149 (1956); 
North Star 
Steel
 Co.
, 347 NLRB 
1364
 (2006).  Yet, that is esse
ntially what 
the Employer wo
uld be required to do in producing gross rev
e-nue information.  
 Imus
™ testimony regarding the Union
™s alleged need for the 
Respondent
™s gross rev
enue information made no sense to me.  
The profit
-sharing plan is predicated on the Respo
ndent
™s ﬁnet
ﬂ profits.
  These are, of course, the profits remaining after all the 
expenses of doing business are deducted.  I have already ind
i-cated the relevance of net profit figures and the requirement 
that the Respondent produce this information.  Gross revenue is 
neither p
otentially nor probably relevant to the profit
-sha
ring 
issue, and the General Counsel and the Union have failed to 
establish a reasonable justification for its production.  The R
e-spo
ndent
™s refusal to produce the gross revenue figures does 
not constitute a
 violation of the Act.  Accordingly, I shall re
c-ommend that par
agraph 7(a)(i) of the complaint be dismissed.  
 Regarding the Union
™s request for i
nformation as set forth in 
its letter of August 8 (GC Ex
h. 6), Imus testified that this i
n-formation was necess
ary in order to properly administer the 
                                                            A-1 DOOR 
& BUILDING SOLUTIONS
 509 contract and determine whether a salesman was receiving e
x-cessive benefits to the detriment of the profit
-sharing pa
yments 
made to unit members, and also to fully evaluate the Respon
d-ent
™s profit
-sharing proposal and
 to prepare counterpropo
sals.  
As noted above, Imus testified that after having viewed the pay 
stub for John Wilkerson, he became suspicious as to whether 
salesmen and pe
rhaps other nonunit employees were receiving 
excessive benefits.  While I am not entir
ely confident that Imus 
was genuinely confused about Wilkerson
™s status with the E
m-ployer, the amount of benefits paid to nonunit employees was a 
legitimate concern for the Union, since whatever profit sha
ring 
or other benefits they received correspon
dingl
y diminished the 
net profits available to provide profit sha
ring to bargaining unit 
employees.  As I have indicated repeatedly, the profit
-sha
ring 
formula for both nonunit and unit employees was an interd
e-pendent calculating system.  
 The letter of August 
8, in its four paragraphs, essentially r
e-quested for all employees, including unit and nonunit emplo
y-ees, their names, job classifications, the wages paid to them, 
and all benefits received by them, including profit sha
ring, 
bonuses, and nonwage compens
ation, for a 
3-year period.  For 
the same reasons as listed above regarding the April 26 letter, I 
find that this information is presumptively relevant as it co
n-cerns the Union
™s duty to administer a contact provision, the 

profit
-sharing clause, and was the s
ubject of bargaining pr
o-posals.  
George Koch, 
supra;
 Kendell College, 
supra.
  Again, 
even if not presumptively relevant because it included info
r-mation on nonunit employees, the interdependency of the pro
f-it-sharing formula caused the information on nonuni
t emplo
y-ees to be relevant to a determination as to whether the unit e
m-
ployees were being properly compensated under the expired 
contract and as it related to co
ntract negotiations.  Thus, the 
Union has met the relatively light burden of establishing pote
n-tial or pro
bable relevance.  
Postal Service, 
supra;
 Shoppers 
Food Warehouse, 
supra;
 Reiss Viking, 
supra.
 As noted earlier, counsel for the Respondent argued in his 
posthearing brief that even assuming the requested i
nformation 
for nonunit employees was rel
evant, the Respondent had o
f-fered a legitimate alternative means of satisfying the Union
™s request.  By this he is referring to the Respondent
™s written 
offer of August 31 (R. Ex
h. 5), handed to Imus during co
ntract 
negotiations.  This document proposes al
lowing an a
ccountant 
selected by the Union to examine the Respondent
™s books and 
records to determine whether its profit
-and
-loss figures are 
calculated according to generally accepted accounting proc
e-dures, and, if not, how does it deviate from those proc
edures; 
and whether the allocation of profit
-sharing funds b
etween unit 
and nonunit employees is conducted on an equal basis, and, if 
not, in what manner is the allocation unequal.  
 This 
ﬁalternative
ﬂ was offered by the Respondent over 
4 months after the 
original r
equest for information was made by 
the Union in its April 26 letter.  While counsel for the General 

Counsel did not specifically address whether this offer was 
ﬁreasonably prompt,
ﬂ I am of the view that it was not.  The 
Board has indicated that w
hat constitutes reasonable promp
t-ness must be determined under the t
otality of the circumstances 
in each case.  There is no 
ﬁper se
ﬂ rule, rather what is required 
is a reasonable good
-faith effort to respond to the request as 
promptly as circumstances allo
w.  
Allegheny Power, 
339 
NLRB 585, 587 (2003).  Under the ci
rcumstances of this case, I 
believe that a 
4-month delay was not reasonable.  None of the 
information sought by the Union was particularly complex, and 
was likely readily available from the Respon
dent
™s payroll and 
personnel records, which should have been easily accessed 
through its computer system.  
Samaritan Med
ical
 Center
, 319 
NLRB 392, 398 (1995).  Such access to the information by the 
Respondent should not have required a 
4-month delay b
efore
 an 
alternative proposal was even made.  See 
Regency Serv
ice
 Carts, Inc., 
345 NLRB 
671 (2005) (
3-month delay in circu
m-stances unlawful); 
Peyton Pac
king Co., 
129 NLRB 1358 (1961) 
(3-month delay too long, even when data are inco
mplete and 
necessary persons a
bsent from work). 
 However, even if a 
4-month delay in this case from the in
i-tial request for the info
rmation was not excessive, I am of the 
view that the proposal of August 31 (R. Ex
h. 5) was not an 
adequate alternative.  As an alternative, it provided on
ly that an 
accountant view the r
ecords and report back to the Union as to 
whether the Respondent has made its calculations and alloc
a-tions regarding profit sharing according to accepted accounting 
procedures and on an equal basis, and, if not, how it dev
iated 
from those procedures and equity.  That information, while 
certainly useful, would not serve as a basis for the Union to 
fulfill its legal duty as the exclusive collective
-bargaining re
p-resentative to administer the terms of the co
ntract on behalf of 
the unit employees.  The Union needed to know the specific 
information requested as it related to ind
ividual employees and 
how each employee classification was e
ffected by the profit 
sharing of the other classif
ications.  Such information was even 
more nece
ssary in order for the Union to be in a position to 
intell
igently address the Respondent
™s bargaining proposal on 
profit sharing and, if necessary, to respond with a counterpr
o-posal.   Therefore, I conclude that the Respondent
™s proposal of 
August 31 did n
ot relieve the R
espondent of the duty to comply 
with the Union
™s request for information contained in its letters 
of April 26 and August 8, as more fully set forth above.  
 Finally, counsel for the Respondent a
rgues in his posthearing 
brief that the inform
ation requested by the Union, as it related 
to individual nonunit employees, was irrelevant, and, thus, 

protected against disclosure by the United States and Cal
ifornia 
Constitutions as the guarantors of the individual emplo
yees™ privacy rights.  However, 
as noted at length above, I have a
l-ready concluded that most of the information requested by the 

Union was relevant.  While counsel for the Respondent correc
t-ly notes that where employees have a legitimate and su
bstantial 
expectation of pr
ivacy, the Board 
will balance those interests 
against a union
™s need for the inform
ation,
8 I am of the opinion 
that in this case the balance tips strongly in favor of the Union
™s need for the information. 
 The Union seeks the names, job titles, wage rates, gross 
yea
rly wag
es, profit
-sharing distribution received, other bonu
s-es received, including nonwage compensation, for all emplo
y-
ees, unit and nonunit.   Certainly this is sensitive inform
ation, 
8 Aeros
pace Corp., 
supra; 
Exxon Co. USA, 
supra;
 Good Life Beve
r-age Co., 
supra; 
Pennsylvania Power & Light Co., 
supra;
 Howard Un
i-versity, 
supra.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 510 for which employees have a legitimate and substantial expect
a-tion of privacy. 
 Never
 the
 less, the Union has at least as great 
an interest in ensuring that the Respondent is abiding by the 
contract provisions that e
stablish a profit
-sharing formula for 
unit employees.  As noted, this formula is interdependent and 
involves not only t
he unit employees represented by the Union, 
but all other employees of the Respondent.  As the R
espondent 
has yet to offer an adequate alternative to the produ
ction of 
these documents, the balance tips in favor of releasing this i
n-formation to the Union.  
Only in this way can the Union fulfill 

its legal duty to administer the co
ntract on behalf of the unit 
employees, and to properly carry out its collective
-bargaining 
responsibility.  
 For the reasons expressed, items 1 through 4 in the U
nion
™s request for 
information letter of August 8 must be pr
oduced.  
The Respondent
™s failure to furnish this inform
ation constitutes 
a violation of Section 8(a)(1) and (5) of the Act, as alleged in 
complaint paragraph
s 7(aa)(i), (ii), (iii), and (iv). 
 D. Documents Related 
to Job Bids; Letter of June 18
 There appears to be no dispute that throughout the course of 
negotiations the R
espondent took the position that because of 
superior wages and benefits paid to its employees, the R
e-spondent was at a competitive disadvantage wh
en bi
dding for 
jobs against other companies performing similar work.  Imus 
testified that at one point during negotiations the Respondent 
presented the Union with a list of companies with whom the 
Respondent b
elieved it was not competitive.  According to 
Imus, in an effort to determine the basis upon which the R
e-spondent was not competitive, the Union requested certain 
information from the Respondent.  It was Imus
™ contention that 
if the Union could determine the reasons why the Respondent 
was not co
mpetiti
ve, assuming that to be accurate, the Union 
might be able to alter its bargaining pr
oposals in an effort to 
provided the Respondent with a competitive advantage.  
 It was allegedly for this reason that the Union sent a letter to 
counsel for the Respo
ndent 
dated June 18.  (GC Ex
h. 7.)  The 
first paragraph of the letter notes that, 
ﬁ[d]
uring negoti
ations 
the company has repeatedly stated that they were not compet
i-tive with other co
mpanies.  The workers are willing to negotiate 
in order to make the company mor
e compet
itive.
 . . .  In order 
to negotiate responsibility [sic] we need the following info
r-mation to evaluate the company
™s proposals.  All inform
ation 
should be for the last three years.
ﬂ   The letter then specified 11 separate items the Union was r
e-ques
ting, as follows:
  1. Copies of bids received;
 2. Copies of new projects bidding;
 3. Copies of bids that were not awarded to A
-1 Door;
 4. The reason why A
-1 Door did not r
eceive the bid;
 5. What company was awarded the bid, not received, 
and why;
 6. How much lower was the c
ompetition on each bid not 
received;
 7. Were there any dates A
-1 Door was too busy, and 
turned away bids, if so when; 
 8. Copies of jobs that you were doing, but now are 
awarded to another company;
 9. Copies of bids or jobs A
-1 Door was removed from 
and the reason 
for removal;
 10. Copies of bids not submitted due to contractors i
n-surance requir
ements;
 11. Copies of bids not submitted due to a lack of pr
o-duction abi
lity.
  In response to its request for inform
ation, the Union received 
a letter from counsel for the Respondent 
dated June 20.  (GC 

Ex
h. 8.)  In part, that letter stated, 
ﬁI must inform you that your 
various requests for info
rmation include information that does 
not exist and information that will not [be] produced due to the 

fact that it contains confidential propr
ietary information.
ﬂ  Fur-ther the letter stated, 
ﬁ. . . 
we dispute the necessity for the E
m-ployer to produce any of the information you requested because 
the Employer has not maintained an inability to co
mply with 
the demands of the U
nion during the negoti
ations.
ﬂ   For all intense and purposes, none of the requested doc
u-ments were received by the Union, and apparently no fu
rther 
formal expl
anation was proffered by the Respondent.  In his 
posthearing brief, counsel for the Respondent defends the R
e-spo
ndent
™s failure to furnish the bid related documents on the 
basis that they were not relevant to negotiations, did not exist, 

and/or were confidential, proprietary, and/or constituted trade 
secrets. 
 I am of the opinion that all 11 categories of documents r
e-ques
ted in the Union
™s le
tter of June 18 were relevant to the 
parties
™ negotiations.  If not relevant on their face, they certai
n-ly became relevant when the Respondent argued during negot
i-ations that it was not competitive with other door man
ufactures 
in the S
acramento area because its wages and benefits paid to 
employees were greater than the wages and benefits compet
i-tors paid to their employees.  Items 1
Œ9 and 11 a
ppear to be 
directly related to the Respondent
™s bidding process, specifica
l-ly why bids submitt
ed by the Respondent were either accepted 

or rejected by contractors.  The Union was also seeking info
r-mation as to whether the Respondent was in a position to pe
r-form the work needed to submit a bid, or whether a lack of 
production capacity resulted in a 
failure to submit a bid on a 
particular project.  Further, the Union wanted to find out what 
reasons the Respondent may have been given by contra
ctors or 
otherwise learned regarding why it was unsuccessful in bidding 

for any particular projects.  As to ite
m 10, Imus test
ified that he 
had been told my Jeff Wilson, one of the Respondent
™s mana
g-ers, that some contractors were creating such stringent insu
r-ance requirements that the Respondent was d
eclining to bid 
certain work.  This item was requested in order 
to produce do
c-uments as could establish which jobs the Respondent had d
e-clined to bid on because of concerns that insurance and l
iability 
issues were so signif
icant that a profit could not be made on the 
projects. 
 Regarding counsel for the Respondent
™s co
ntention in his le
t-ter of June 20 that much of the requested information on bids 
did not exist, Winchester was cross
-examined at length by 
counsel for the Union.  His testimony in this area was a mass of 
contradictions and equivoc
ation.  He claimed not to 
understand 
what the Union was requesting for several of the items listed, 
but he admitted not approaching the Union to clarify specifica
l- A-1 DOOR 
& BUILDING SOLUTIONS
 511 ly what was being r
equested.
9  For many of the listed items he 
claimed to have had no specific information as it was al
legedly 
outside his area of responsibility and expertise, but repea
tedly 
acknowledged that managers Jeff Wilson and Rick Hall likely 
had such information.  Of course, the information r
equest was 
made of the Respondent as the employing entity, not of Wi
n-che
ster personally.  The Respondent had the duty to pr
oduce 
relevant documents and information through its collective 
knowledge, and that included from Winchester, Wilson, Hall, 

and any other managers who could a
ppropriately respond.  It 
was clear from his te
stimony that Winchester had no intention 
of pu
tting forth a good
-faith effort to respond to the Union
™s request.  It is obvious to the unde
rsigned that the letter of June 
20 refusing to fu
rnish any information was the only response 

that the R
espondent inte
nded to proffer.  
 In his posthearing brief, counsel for the Respondent argues 
that the bid information concerned matters outside the bargai
n-ing unit, for which the Union had failed to establish rel
evance.  
The Board has repeatedly taken the position that 
information 
requests for similar documents, such as subcontracting agre
e-ments, even those relating to bargaining unit e
mployees
™ terms 
and conditions of employment, are not presum
ptively relevant.  
Therefore, a union see
king such information must demonstra
te 
its relevance.  
Disneyland Park, 
supra,
 citing 
Richmond Health 
Care,
 332 NLRB 1304, 1305 fn. 1 (2000); See 
Detroit Edison 
Co., 
314 NLRB 1273, 1273
Œ1274 (1994).  However, in the case 
before me, the Union is certainly able to establish rel
evance as 
it was
 the Respondent itself that raised the underlying issue 
during negotiations by alleging difficulty in the bidding process 
with its nonunion competition.  Under these circu
mstances, the 
relevance of the information requested should have been appa
r-ent to the
 Respondent, but, in any event, that rel
evance was 
pointed out to the Respondent in the first paragraph of the U
n-ion
™s letter of June 18.  (GC Ex
h. 7.)  
Disneyland Park, 
supra,
 citing 
Allison Co.,
 330 NLRB 1363, 1367 fn. 23 (2000); 
Brazos 
Electric Power Co
operative, Inc
., 241 NLRB 1016, 1018
Œ1019 
(1979), enfd. in relevant part 615 F.2d 1100 (8
th Cir. 1980).  
 Counsel for the Respondent further argues that it has a legi
t-imate confidentiality and proprietary interest in protec
ting the 
specifics of its contrac
tual and business relationship with co
n-
tractors
™ soliciting bids.  There is no gen
uine dispute that the 
Respondent does in fact have such legitimate interests.  Ho
w-ever, the Board has repeatedly held that 
ﬁin dealing with union  
requests for relevant but a
ssertedly confidential inform
ation, [it 
is] required to balance a union
™s need for such inform
ation 
against any 
‚legitimate and substantial
™ confidentiality interests 
established by the employer, accommodating the parties
™ re-spective interests insofar as f
easible in determining the emplo
y-er™s duty to supply the information.
ﬂ  Allen Storage & Moving 
Co., 
342 NLRB 501, 502 (2004).  In the case at hand, the U
n-ion needs the requested bidding information in order to dete
r-9 Imus testified that regarding item 1, he should have more accurat
e-ly used the words: ﬁCopies of bids awardedﬂ; and re
garding item 2, 
should have more accurately used the words: ﬁCopy of a list of new 
projects that A
-1 Door is bidding on.ﬂ  He further indicated that the 
Respondent™s negotiators never asked him to explain what was meant 
by the items in the request. 
 mine both whether the Respondent
™s argume
nt is genuine that it 
has a problem competing due to the alleged s
uperiority of the 
wages and benefits it pays, and also so as to be able to form
u-late appropriate contract proposals.  As Imus testified, the U
n-ion might be willing to adjust its proposals to
 aid the Respon
d-ent in successfully bidding on jobs, if any proffered i
nformation 
from the Respondent can demo
nstrate such a need. 
 In my view, a balancing of these competing interests tips 
strongly in the Union
™s favor.  After all, the Respondent can not 
ﬁhave it both ways.
ﬂ  The Respondent should not be able to 
advance the contention during negotiations that it is not co
m-petitive in the bidding process and then be privileged on the 
basis of confidentiality and propriety interests not to have to 
produce an
y proof of its claim.  The information is relevant to 
the Union
™s proposals at the bargaining t
able, and, in fact, the 
Union may be in a position to adjust its proposals to improve 
the Respondent
™s bidding position.  These factors weigh heav
i-ly in favor of
 requiring the Respondent to produce the reques
t-ed information.  
 Counsel for the Respondent argues in his posthearing brief 
that the Respondent o
ffered an alternative method of satisfying 
the Union
™s need for the requested information, that being the 

prop
osal of August 31 (R. Ex
h. 5) to allow an accountant to 
examine the Respondent
™s books and records regarding its pro
f-it and loss calculations and profit
-sharing all
ocations.  Frankly, 
I am at a loss to understand how this proposal has any conne
c-tion with t
he Union
™s request for bidding info
rmation made in 
its letter of June 18 (GC Ex
h. 7).  I am u
naware of any alternate 
proposal that the Respondent made in response to the Union
™s request for the bidding information.  Certainly, the letter from 
counsel dated
 June 20 (GC Ex
h. 8), which was the Respon
d-ent
™s only official response, makes no mention of any alternate 
method of satisfying the Union
™s request. 
 Finally, in counsel
™s posthearing brief, he alleges that the 
bidding information sought by the Union is pr
otected from 
disclosure by the California Uniform Trade Secrets Act.  Ho
w-ever, counsel offers no Board or court case holding this to be 
so.  I am unaware of any such case.  In any event, to the extent 

that the California Uniform Trade Secrets Act would pro
tect the 
Respondent
™s bidding process from disclosure as a confidential 
or proprietary interest, I have a
lready addressed the Board
™s position on the balancing of such conflicting legitimate inte
r-ests.  As I have found, the interests of the Union in a
ddres
sing 
this matter through the collective
-bargaining process ou
tweigh 
the Respondent
™s interests in keeping it confidential.  Also, it 
would seem that the Respondent waived any such d
efense when 
it raised the issue of competitive disadvantage during negoti
a-tions.  
 Accordingly, items 1
Œ11 in the Union
™s request for info
r-mation letter of June 18 must be produced.  The Respo
ndent
™s failure to furnish this information constitutes a vi
olation of 
Section 8(a)(1) and (5) of the Act, as alleged in paragraph
s 7(b)(i)
 through (xi) of the complaint.  
 E. Documents Related to New Employees; 
 Letter of July 6
 The expired collective
-bargaining agreement between the 
Union and the Employer contains a 
ﬁUnion
-Security
ﬂ prov
ision 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 512 requiring a newly hired employee to either be a 
member of, or 
join, the Union within a certain period to time.  Further, the 

contract requires that a newly hired employee will be pro
cessed 
through the union hiring hall and receive a 
ﬁwork refe
rral.
ﬂ  Whenever a referral is requested, the Employer is r
equired to 
provide the Union with 
ﬁa written r
equest stating the name, 
address, classification, rate of pay, Social Security nu
mber and 
proposed date of hire
ﬂ of the person to be e
mployed.
10  (GC 
Ex
h. 5, the Collective
-Bargaining Agreement, 
article 2, Union 
Security; and 
ﬁExhibit D,
ﬂ Employer
™s Notif
ication of Hire.) 
 Winchester testified that sometime in May the R
espondent 
hired a company called Huffmaster to provide sec
urity services.  
Huffmaster
™s employees remained on the Respondent
™s prope
r-ty for approxi
mately 
3 weeks.  According to Winchester, these 
individuals were never hired by the R
espondent or placed on its 
payroll.  They remained employees of Huffmaster.  A
pparently, 
these individuals were engaged principally for security purpo
s-
es to ride along as 
passengers when the Respondent
™s truc
k-drivers made deliveries of product to construction sites.  From 
Winchester
™s testimony, it seems that the use of Huffmaster 
personnel coincided with a period of high labor unrest among 
the bargaining unit members emplo
yed at the Respo
ndent
™s facility.  
 In any event, Imus testified that he became suspicious that 
Huffmaster personnel might be performing bargaining unit 
work, even though they had never been referred through the 
union hiring hall.  In an effort to determin
e whether the contract 
was being violated, and in order to further respond to the E
m-ployer
™s negotiation proposals, Imus requested certain info
r-mation from the Respondent.  He sent Winchester a letter dated 
July 6 (GC Ex
h. 9) requesting the following infor
mation for the 
period from 
ﬁMay 1, 2007, to [the] present
ﬂ:    1. The name, address, phone number, date of hire, rate 
of pay of anyone hired.
 2. The resume and application for anyone you accepted 
an application from.
 3. Application and/or resume of anyone offered a
 job 
but did not take the job.
 4. Copies of any and all documents given to new or pr
o-spective employees.
 5. Copy of any document notifying applicants of the l
a-bor di
spute in progress.  
  Counsel for the Employer responded by letter dated July 9, 
indicating that 
the inform
ation would be forthcoming, but only 
to the extent that it concerned bargaining unit emplo
yees.  (R
. Ex
h. 7.)  A second letter was sent by counsel dated July 12, 
enclosing 
ﬁcopies [of] the Employer
™s records concerning e
m-ployees hired in the barg
aining unit during the period you r
e-quested.
ﬂ  Attached to the letter was the personnel info
rmation 
requested by the Union in item 1, for 11 of the Respo
ndent
™s newly hired employees.  (GC Ex
h. 10.) 
 Imus testified that sometime after he received the Respo
nd-ent
™s letter of July 12, he went to the Respondent
™s facility.  
While there he was introduced to two bargaining unit emplo
y-10 No 
party has claimed that these provisions of the collective
-ba
rgaining agreement did not survive the expiration of the contract.
 ees, Mario Navarro and Juan Villegas, who informed him that 
they had recently been hired by the Respondent.  These two 

emplo
yees ha
d not been included in the personnel information 
received from the Respondent.  Further, Imus test
ified that 
while at the facility he was told by employees that there were 
three
 other individuals recently hired by the Respondent for 
bargaining unit positio
ns, but he was not able to meet with 
them or lean their names or dates of hire.
 Counsel for the Respondent argues in his posthearing brief 
that I should find Imus
™ testimony regarding Mario Navarro and 
Juan Villegas incredible and disregard it, because cou
nsel for 
the General Counsel had to refresh Imus
™ memory by showing 
him his affidavit given to an agent of the Board during the i
n-vestigation of this case.  In my view
, that is a totally specious 
argument.  After all, the R
espondent offered no evidence to 
rebut Imus
™ contention.  Winchester did not deny the asse
rtion 
and no personnel or payroll records were offered to show that 
no such persons were on the Respondent
™s payroll.  The fact 
that a witness can not recall the names he learned of approx
i-mately 
4 months before the hearing and needs to have his 
memory refreshed by use of his earlier affidavit does not by any 

means establish that he is i
ncredible. 
 As Imus
™ testimony was unrebutted by the Respondent, I 
credit that testimony and co
nclude that Navarro a
nd Villegas 
were hired as bargaining unit employees, but not i
ncluded as 
such on the Respondent
™s July 12 letter responding to the U
n-ion
™s information request of July
 6.11  Whether the absence of 
their payroll and personnel information was intentional or i
nad-vertent is really not an issue.  All that matters is that the info
r-mation furnished by the Respondent was inco
mplete. 
 Regarding item 4 in the Union
™s July 6 information r
equest, 
copies of any documents given to new or prospective emplo
y-ees, Imus testif
ied that the Respondent did supply him with an 
ﬁemployee handbook
ﬂ given to new hires, but that he did not 
receive that until early August.  Later, during cross
-examination, he described what he received from the Respon
d-ent as a 
ﬁnew hire packet
ﬂ that 
ﬁinc
luded an employee han
d-book.
ﬂ  It is significant and important to note that the co
mplaint does 
not allege that the Respondent should have fu
rnished the Union 
with all the information requested in the U
nion
™s July 6 letter.  
Counsel for the General Counsel r
epr
esented at the hearing that 
the General Counsel was only alle
ging that the Respondent 
violated the Act by failing to furnish the information requested 

by the Union in items 2 and 4 of the July 6 letter.  In fact, to be 
very specific, the complaint (see 
paragraph
s 7(c)(i) and (ii)) is 
even somewhat more restrictive than that, alleging as a viol
a-tion of the Act only the failure to furnish:  
  (i)
 The resume and application for anyone Respondent a
c-cepted an application from [limited to individuals 
actually hire
d]. 
 (ii)
 Copies of any and all documents given to new emplo
y-ees.
  11 As Imus™ testimony regarding the possible existence of three other 
bargaining unit e
mployees was vague and unsubstantiated, I 
will not 
rely on this information. 
                                                                                                                        A-1 DOOR 
& BUILDING SOLUTIONS
 513 Regarding item (i) above, the resume and application for a
n-yone hired by the Respondent in a bargaining unit pos
ition, this 
would certainly be presumptively relevant information.  It pe
r-tains to
 the persons hired for bargaining unit pos
itions.  The 
Union has an interest in administering the collective
-bargai
ning 
agreement and determining that individuals hired to pe
rform 
unit work are processed pursuant to the terms of the co
ntract 
including unio
n-security and hiring hall referral proc
edures.  
Apparently, the Respondent did not dispute that rel
evance, as 
cou
nsel
™s letters of July 9 and 12 (R. Ex
h. 7; GC Ex
h. 10) make 
it clear that such documents are being furnished for ba
rgaining 
unit personnel.  
 Unfortunately, Imus
™ testimony establishes that the info
r-mation furnished by the Respondent was incomplete, since it 
failed to include the requested information for at least two ne
w-ly hired members of the bargaining unit, namely Mario Navarro 

and Juan Vil
legas.  I reject counsel for the Respondent
™s arg
u-ment in his posthearing brief that such records are protected 
against disclosure by the involved employees
™ privacy rights.  
Any employee a
pplying and being hired for a job where the 
unit employees are cove
red by a collective
-bargaining agre
e-ment containing a union
-security pr
ovision has to assume that 
basic payroll and personnel information will be turned over to 
the 
Union representing those employees.  Without that info
r-mation, the Union can not properly a
dmini
ster the contract, nor 
knowledgeably respond to the Respondent
™s co
ntract proposals.  
Any balancing of rights tips strongly in favor of the Union
™s 
right to this information. 
 Accordingly, the Respondent must furnish the Union with 
the resume and appl
ication for anyone hired by the R
espondent 
in a bargaining unit position for the period from May 1 to the 

present, the time period specified in the Union
™s letter of July 6.  
The Respondent
™s fai
lure to furnish this information constitutes 
a vi
olation of S
ection 8(a)(1) and (5) of the Act, as alleged in 
complaint paragraph 7(c)(i).  
 Regarding item (ii) above, copies of any and all doc
uments 
given to new employees, this would also constitute presum
p-tively relevant information.  It involves the documentation
 giv-en to newly hired bargaining unit employees, and, depen
ding 
upon what such documents consists of, may directly i
mpact the 
relationship between the Union and the bargaining unit me
m-bers it represents.  Such information may well have a d
irect 
bearing on 
the Union
™s ability to administer the co
ntract as well 
as present bargaining proposals to the Respondent.
 It appears that the Respondent did not initially di
sagree, as 
Imus testified that in early August the Respondent did provide 
him with a 
ﬁnew employee 
packet
ﬂ that 
ﬁincluded an e
mployee 
handbook.
ﬂ  Presumably this was the entire set of documents 
new bargaining unit e
mployees received from the Respondent 
at the time of their hire.  No evidence was offered to establish 

that this was not so.  Still, the Res
pondent did not furnish co
p-ies of these documents until early August, approx
imately 
1 month after the July 6 request was made.  The only remai
ning 
issue, therefore, is whether such a delay constitutes an unfair 

labor pra
ctice.  I am of the view that it doe
s not.  
 As I noted above, the Board has indicated that what const
i-tutes reasonable promptness in the production of requested 
information must be determined under the totality of the ci
r-cumstances in each case.  There is no 
ﬁper se
ﬂ rule, rather what 
is re
quired is a re
asonable good faith effort to respond to the 
request as promptly as circumstances allow.  
Allegheny Power, 
supra.
  In my opinion, 
1 month
™s time is not an inordinate d
e-lay.  Clearly
, the Respondent
™s managers had other matters to 
attend to, n
ot the least of which was operating the business 
during a period of difficult economic and labor cond
itions, as 
well as while preparing for and enga
ging in bargaining sessions 
with the Union. 
 Under these circumstances, I do not believe that the R
e-spondent
™s 1-month delay in furnishing the Union with co
pies 
of any documents given to newly hired employees const
itutes a 
violation of the Act.  Accordingly, I shall recommend that pa
r-agraph 7(c)(ii) of the complaint be dismissed.
 F. Summary  
 As is reflected abo
ve, I recommend dismissal of the follo
w-ing paragraphs of the co
mplaint: 7(a)(i) and 
(c)(ii).
 Further, I find that the Respondent has violated Section 
8(a)(1) and (5) of the Act, as alleged in the following par
a-graphs of the co
mplaint: 7(a)(ii) and (iii), 
(aa)(i) through (
iv), 
(b)(i) through (xi), and 
(c)(i).
 CONCLUSIONS OF 
LAW 
 1. The Respondent, A
-1 Door and Building Solutions, is an 
employer engaged in co
mmerce within the meaning of Section 
2(2), (6), and (7) of the Act.
 2. The Union, Millmen and Industri
al Carpenters Union, L
o-cal 1618, United Brotherhood of Carpenters and Joiners of 
America, is a labor organization within the meaning of Se
ction 
2(5) of the Act.
 3. All employees performing work co
vered by the collective
-bargaining agreement between the Res
pondent and the Union 
effe
ctive for the period from May 1, 2004, to May 1, 2007, 
constitutes an appropriate unit for the purposes of colle
ctive 
bargaining within the meaning of Section 9(b) of the Act.  
 4. At all times material, the Union has been, and is
 now, the 
exclusive collective
-bargaining representative of Respondent
™s employees in the above unit within the meaning of Section 9(a) 
of the Act.
 5. By failing and refusing to provide the following info
r-mation to the Union since on or after April 26, 200
7, the R
e-spondent has engaged in unfair labor practice conduct within 
the mea
ning of Section 8(a)(1) and (5) of the Act: Net profit 
each year for the last 
3 years; and the total amount of profit 
distri
buted to the employees with the number of employees 
rec
eiving the distribution each year for the last 
3 years.  
 6. By failing and refusing to provide the following info
r-mation to the Union since on or after June 18, 2007, the R
e-spondent has engaged in unfair labor practice conduct within 

the mea
ning of Sectio
n 8(a)(1) and (5) of the Act: Copies of 
bids awarded; a copy of a list of new projects that A
-1 Door is 
bidding on; co
pies of bids that were not awarded to A
-1 Door; 
the reason why A
-1 Door did not receive the bid; what comp
a-ny was awarded the bid not rece
ived, and why; how much lo
w-er was the competition of each bid not received; were there any 
dates A
-1 Door was too busy, and turned away bids, and if so 
when; copies of jobs that A
-1 Door was d
oing, but now are 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 514 awarded to another company; copies of bids or 
jobs A
-1 Door 
was removed from and the re
ason for removal; copies of bids 
not submitted due to contractors
™ insurance r
equirements; and 
copies of bids not submitted due to a lack of production ability.  
All information submitted should be for the preceding
 3 years. 
 7. By failing and refusing to provide the following info
r-mation to the Union since on or after July 6, 2007, the R
e-spondent has engaged in unfair labor practice conduct within 
the mea
ning of Section 8(a)(1) and (5) of the Act: The resume 
and app
lication for anyone hired by the Respondent in a ba
r-gaining unit position.  The information provided should be for 
the time p
eriod from May 1, 2007, to the present.
 8. By failing and refusing to provide the following info
r-mation to the Union since on or af
ter August 8, 2007, the R
e-spondent has engaged in unfair labor practice conduct within 

the meaning of Section 8(a)(1) and (5) of the Act: All salaried 
emplo
yees, including nonbargaining unit employees, name, job 
title, wage rate, gross yearly wages, the da
te and the amount of 
profit sharing distribution for each year for the last 
3 years; all 
hourly employees, including nonbargaining unit e
mployees, 
name, job title, wage rate, gross yearly wages, the date and the 
amount of profit
-sharing distribution for ea
ch year for the last 
3 years; names of all salaried or hourly employees, inclu
ding 
nonbargaining unit e
mployees, the amount of any other bonus 
or b
onuses paid to them during each of the last 
3 years; and the 
employee name and the amount of any other nonwag
e compe
n-sation received by all salaried and hourly employees, i
ncluding 
nonbargaining unit employees.
 9. The above unfair labor practices a
ffect commerce within 
the meaning of Section 2(6) and (7) of the Act.
 10. The Respondent has not violated the Act exc
ept as set 
forth above.
 REMEDY 
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-ate the polices of the Act.
12   [Re
commended Order omitted from publication.]
  12 In order to provide a meaningful remedy, the Respondent is d
i-rected to furnish the documents to the Union, as specified in this Order, 
from the time periods listed in the r
espective information request letters 
to the 
date by which the Respondent complies with this Order.   
                                                             